ORDER
PER CURIAM.
Curtis Kopman (Husband) appeals from the trial court’s Judgment and Decree of Dissolution (judgment) dissolving Husband’s marriage to Karen Carroll (Wife). Husband’s points on appeal allege the trial court’s valuation of Husband’s business is not supported by sufficient evidence and is against the weight of the evidence; the trial court abused its discretion and erroneously applied the law in awarding Wife approximately sixty-four percent of the marital property; and the trial court erred in awarding Wife sixty percent of the marital residence pursuant to a purported agreement between the parties because either there was insufficient evidence of such an agreement or there was uncontro-verted evidence the agreement had been abandoned or modified by the parties.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).